Citation Nr: 0921840	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  05-11 976	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served on active duty from May 1955 to May 1958.  

The issues on appeal were originally denied by the Department 
of Veterans Affairs (VA) Regional Office in Boston, 
Massachusetts (RO).  In July 2007, the Board of Veterans' 
Appeals (Board) reopened claims for service connection for 
bilateral hearing loss and tinnitus and denied the reopened 
claims.  The Veteran appealed the denials of service 
connection, but not the reopening of the claims, to the Court 
of Appeals for Veterans Claims (Court).

The July 2007 Board denials of service connection for 
bilateral hearing loss and tinnitus were vacated and remanded 
by a Court Order in October 2008 based on a Joint Motion For 
Partial Remand (Joint Motion).

A letter was sent to the Veteran on August 12, 2008, with a 
copy to his representative, in which the Veteran was given 90 
days from the date of the letter to submit additional 
argument or evidence in support of his appeal prior to the 
Board's readjudication.  No additional argument or evidence 
was received.  

For reasons discussed hereinbelow, the issues of entitlement 
to service connection for bilateral hearing loss and tinnitus 
are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  


REMAND

According to the October 2008 Joint Motion, the Board did not 
provide an adequate statement of reasons and bases for its 
determinations because although the Board concluded that 
"the Veteran suffered from hazardous noise exposure during 
service," the December 2006 VA medical opinion upon which 
the Board relied to deny the claims found "no compelling 
evidence either of the exposure or the presence of hearing 
changes during service."  The Joint Motion found the Board's 
conclusion that the Veteran was exposed to acoustic trauma in 
service inconsistent with the conclusions of the VA medical 
opinion based on the finding of no compelling evidence of 
exposure to acoustic trauma.  

Because of this inconsistence, the Joint Motion noted that 
the Board did not consider whether the December 2006 medical 
opinion was adequate for rating purposes.  According to the 
Joint Motion, remand was warranted for consideration of Stefl 
v. Nicholson, 21 Vet. App. 120, 123 (2007), which held that a 
medical opinion is adequate "where it is based upon 
consideration of the Veteran's prior medical history and 
examinations and also describes the disability, if any, in 
sufficient detail" so that the Board's evaluation will be a 
fully informed one.  The Board was to consider whether 
clarification or a new medical opinion is required to 
determine the etiology of the Veteran's hearing loss and 
tinnitus prior to adjudication.

Based on the above, the Board finds that additional 
development is warranted prior to Board adjudication of the 
issues on appeal.

Consequently, the case is REMANDED to the AMC/RO for the 
following actions:

1.  The Chief, VA Audiology/Speech 
Pathology Service (Chief), who provided 
the medical opinion in December 2008 will 
be requested to review the claims file and 
provide clarification of the December 2008 
opinion that the Veteran's bilateral 
hearing loss and tinnitus are not due to 
service in light of the Board's notation 
of evidence that the Veteran incurred 
exposure to hazardous noise in service, 
such as from jet engines, a jack hammer, 
and an air compressor.  This clarifying 
opinion will again comment on whether the 
Veteran's current hearing loss and 
tinnitus are causally related to service 
exposure to acoustic trauma.  In all 
conclusions, the opinion must identify and 
explain the medical basis or bases, with 
identification of the evidence of record.  
If the Chief is unable to render an 
opinion without resort to speculation, she 
should so state.  The report prepared must 
be typed.  

2.  If the Chief referred to above is 
unavailable, the AMC/RO will obtain the 
above opinion from another appropriate 
health care provider after review of the 
claims file.

3.  After the above has been completed, the 
AMC/RO should review the claims file and 
ensure that the foregoing development 
action has been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

4.  Thereafter, the AMC/RO should consider 
all of the evidence of record and re-
adjudicate the Veteran's claims for service 
connection for bilateral hearing loss and 
tinnitus.  If either of the benefits sought 
on appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case 
("SSOC").  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

